DETAILED ACTION
This Action is a response to the reply received 27 August 2021. Claim 1 is amended; claims 11-20 are canceled; claims 21-28 are new. Claims 1-10 and 21-28 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al., U.S. 2018/0225268 A1 (hereinafter referred to as “Aoki”) in view of Kim et al., U.S. 6,003,143 (hereinafter referred to as “Kim”) and Boden et al., U.S. 2013/0298110 A1 (hereinafter referred to as “Boden”).

Regarding claim 1, Aoki teaches: A method of computer code visualization, the method comprising: parsing a source code file comprising computer code; identifying an operation in the source code file (Aoki, e.g., ¶41, “editing the source code of tree structure data implemented in a predetermined programing language … program for a text editor includes a compiler …” See also, e.g., ¶44, “Each character string Tn … indicates the content of a node … is a code for a predetermined programming language, and is, for example, a conditional expression or a function …” See also, e.g., ¶56, “as text data contains a code for a programming language, the tree structure data illustrated in FIG. 4 is generated by compiling the text data illustrated in FIG. 3 …” Examiner’s note: to “parse” is to1 examine or analyze a string or sentence and its parts in order to determine syntactic roles and/or syntactic correctness, and is a function performed by compilers as generally understood in the art); 
	assigning a node ID to the operation (Aoki, e.g., ¶57, “node indicated with the character string T1 is a root node, and is assigned with the node ID ‘1’”);
	considering whether the operation has a parent operation that calls the operation or a child operation that is called by the operation (Aoki, e.g., ¶57, “node indicated with the character string T1 is a root node, and is assigned with the node ID ‘1’ … and has no parent node … ‘NULL’ is stored for the parent node ID …” Examiner’s note: particularly referencing a specific node is interpreted as consistent with an “identification” of that node, wherein, as displayed in at least FIG. 3 and described in previous citations to Aoki herein, each node comprises an element, operation, or construct of source code);
generating a metadata file, the metadata file comprising: 
the node ID for the operation; a parent node ID, comprising the node ID for the parent operation; node ID for the operation, comprising the node ID for the child operation; or any combination thereof (Aoki, e.g., FIG. 4 and, e.g., ¶57, “node indicated with the character string T1 is a root node, and is assigned with the node ID ‘1’ … and has no parent node … ‘NULL’ is stored for the parent node ID …” Examiner’s note: particularly referencing a specific node is interpreted as consistent with an “identification” of that node, wherein, as displayed in at least FIG. 3 and described in previous citations to Aoki herein, each node comprises an element, operation, or construct of source code; and, e.g., ¶58, “Child nodes of the root node are nodes indicated by the character strings T2 and T31, respectively, and assigned with node IDs ‘2’ and ‘31’, respectively. Accordingly … the child node IDs of the node with the node ID ‘1’ are ‘2’ and ‘31’. Meanwhile, the parent node IDs of the respective nodes with the node IDs ‘2’ and ‘31’ are both ‘1’ …”); and

 …
generating a visualization from the metadata file, the visualization comprising displaying each operation as a connection of nodes, the connection of nodes being defined by connecting each parent node ID to each child node ID (Aoki, e.g., FIG. 5 and, e.g., ¶54, “FIG. 4 illustrates connection relationship between respective nodes in the tree structure data …”) …
Aoki does not more specifically teach generating an execution path for at least one child node ID and generating a visualization comprising displaying said execution path. However, Kim does teach: generating an execution path for at least one child node ID; [generating a visualization comprising displaying …] the execution path for at least one child node ID (Kim, e.g., 7:60-8:3, “FIG. 6 illustrates such a call graph … Each of the twelve nodes 600 in the figure represents a particular function … lines 602 connecting the nodes 600 indicate that the left-most function may call the function to the right …” See also, e.g., 11:26-42, “While execution paths my preferably be displayed in bold or highlighted … along a call graph, wherein program functions are represented as nodes and lines connecting the nodes depict the ability of one function to call another function …” Examiner’s note: both visualizations provided in Aoki (e.g., FIG. 3 and FIG. 5) display a version of an execution path set for the entire program; however, Kim is additionally cited to show that an execution path for a specific child node may by identified and displayed with some particular emphasis) for the purpose of enabling a user to visualize specific code execution paths to facilitate program understanding (Kim, ibid.).
Id.).
Aoki in view of Kim does not more particularly teach displaying an animated sequence in which the source code executes along the execution path. However, Boden does teach: displaying an animated sequence in which the source code executes along the execution path (Boden, e.g., ¶17, “The visualization tool may display the source code in a static or animated representation in various embodiments. An animated visualization may highlight parts of the source code in the sequence in which they are executed …”) for the purpose of providing a visual guide to a user when executing or simulating source code (Boden, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim to provide for displaying an animated sequence in which the source code executes along the execution path because the disclosure of Boden shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide for displaying an animated sequence in which the source code executes along Id.).

Regarding claim 21, the rejection of claim 1 is incorporated, and Boden further teaches: wherein the displaying an animated sequence in which the source code executes along the execution path comprises displaying a progression along the execution path (Boden, e.g., ¶17, “The visualization tool may display the source code in a static or animated representation in various embodiments. An animated visualization may highlight parts of the source code in the sequence in which they are executed …”).

Regarding claim 22, the rejection of claim 1 is incorporated, and Boden further teaches:  wherein the animated sequence occurs in real-time while the source code file is executed (Boden, e.g., ¶17, “The visualization tool may display the source code in a static or animated representation in various embodiments. An animated visualization may highlight parts of the source code in the sequence in which they are executed …”).

Regarding claim 26, the rejection of claim 21 is incorporated, and Boden further teaches: wherein the progression along the execution path is displayed based upon an input from a person observing the visualization (Boden, e.g., ¶17, “The visualization tool may display the source code in a static or animated representation in various embodiments. An animated visualization may highlight parts of the source code in the sequence in which they are executed …” See also, e.g., ¶27, “first embodiment of an animated simulation 300 … Clicking the next button 313 allows the user to step forwards in execution of the test case …”).  
Regarding claim 27, the rejection of claim 26 is incorporated, and Boden further teaches: wherein the progression is modulated based upon a person observing the visualization modulating an input (Boden, e.g., ¶17, “The visualization tool may display the source code in a static or animated representation in various embodiments. An animated visualization may highlight parts of the source code in the sequence in which they are executed …” See also, e.g., ¶27, “first embodiment of an animated simulation 300 … Clicking the next button 313 allows the user to step forwards in execution of the test case … Additionally, the user may zoom in or out via buttons 210 and 311 to see more or less detail …”).  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of Crowther et al., U.S. 2018/0203748 A1 (hereinafter referred to as “Crowther”) and McKnight et al., U.S. 2004/0088651 A1 (hereinafter referred to as “McKnight”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Aoki in view of Kim and Boden does not more specifically teach parsing the code file until reaching a line delimiter in order to identify an operation bounded by a first line of code and the delimiter. However, Crowther does teach: wherein the step of identifying the operation comprises: parsing … the [] code file until a line delimiter is reached, thereby identifying the operation bounded by a first line of code from the consecutive lines of code and the line delimiter (Crowther, e.g., ¶20, “Parser 220 processes a message to creating a parse tree … first performs a lexical analysis by scanning the text of the message to identify meaningful symbols … uses the rules of the communication protocol to determine if a string should be a token. Rules defining tokens can be based on … delimiting characters … For example, XML messages may use a paired tags defined by the XML language as flags … That is, the parser 220 scans the message text and generates a token when it recognizes a string or character identified by the rules …” Examiner’s note: Crowther makes no mention of restricting tokens / strings / symbols to a single line; however, McKnight is cited below to make the possibility of generating a multi-line token more explicit) for the purpose of generating code tokens consistent with definition of constructs of a particular language (Crowther, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide for parsing the code file until reaching a line delimiter in order to identify an operation bounded by a first line of code and the delimiter because the disclosure of Crowther shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide for parsing the code file until reaching a line delimiter in order to identify an operation bounded by a first line of code and the delimiter for the purpose of generating code tokens consistent with definition of constructs of a particular language (Crowther, Id.).
	Aoki and Kim in view of Boden and Crowther does not more specifically teach parsing consecutive lines of source code until reaching a delimiter to generate a token. However, McKnight does teach: [parsing] consecutive lines of code in source [code] (McKnight, e.g., ¶52, “parser starts a file parsing function … tokenizer 108 is repeatedly asked for tokens … parser 110 finds ‘class A’ … and creates a class data elements … then finds that there is a class body, so the entire body (lines 3-6) is stored as preprocessed source code of the class data element … tokenizer 108 skips the tokenizing work, and just matches the brackets …” Examiner’s note: when finding a particular construct, the parsing continues over several lines of the source code until finding a set of brackets delimiting the particular source code construct) for the purpose of identifying source constructs whether they occur over a single line or multiple by proceeding until reaching a particular construct delimiter (McKnight, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki and Kim in view of Boden and Crowther to provide for parsing consecutive lines of source code until reaching a delimiter to generate a token because the disclosure of McKnight shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide for parsing consecutive lines of source code until reaching a delimiter to generate a token for the purpose of identifying source constructs whether they occur over a single line or multiple by proceeding until reaching a particular construct delimiter (McKnight, Id.).

Regarding claim 3, the rejection of claim 2 is incorporated, and Crowther further teaches: wherein the line delimiter is programming language specific (Crowther, e.g., ¶20, “Parser 220 processes a message to creating a parse tree … first performs a lexical analysis by scanning the text of the message to identify meaningful symbols … uses the rules of the communication protocol to determine if a string should be a token. Rules defining tokens can be based on … delimiting characters … For example, XML messages may use a paired tags defined by the XML language as flags … That is, the parser 220 scans the message text and generates a token when it recognizes a string or character identified by the rules …”).

Regarding claim 4, the rejection of claim 2 is incorporated, and Crowther further teaches: wherein the step of parsing consecutive lines of code comprises generating a string from the parsed code and storing the string in memory (Crowther, e.g., ¶20, “After message validation, parser 220 performs a semantic analysis that processes the tokens to build the message parse tree …” Examiner’s note: the parse tree, at least while it is being completed, is stored in memory; see, e.g., Crowther at FIGs. 2 and 6, showing the parser agent in memory of a device).

Regarding claim 5, the rejection of claim 4 is incorporated, and Crowther further teaches: comparing the string against a list of valid operations for a programming language the source code is written in, and determining if the string comprises a valid operation (Crowther, e.g., ¶20, “Once the message is represented by a series of tokens, the parser 220 validates the message by performing a syntactic analysis to confirm that the tokens form an allowable expression under the rules of the communications protocol …” Examiner’s note: as discussed above and in more detail in ¶20 of Crowther, the “message” can be JSON / XML code, and an expression is broadly consistent with an operation).

Regarding claim 6, the rejection of claim 5 is incorporated, and Aoki further teaches: identifying an arguments list from the string if the string contains a valid operation and writing the arguments list to the metadata file, thereby associating the arguments list with the node ID of the operation (Aoki, e.g., FIG. 4, showing particular operations being associated with their .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of Ohtsuka et al., U.S. 2011/0246955 A1 (hereinafter referred to as “Ohtsuka”).

Regarding claim 7, the rejection of claim 1 is incorporated, and Aoki further teaches: wherein the step of generating an execution path comprises: …
identifying within the source code file the parent node IDs associated with the at least one child node ID that contain the component of source code (Aoki, e.g., FIGs. 3 and 4, FIG. 3 displaying tokenized source code wherein each token has a node ID, and FIG. 4 comprising the metadata file more completely and specifically showing the identification of parent / child node relationships and the associated code / token for each node); and 
generating the execution path, the execution path comprising the parent node IDs associated with the at least one child node ID that contain the component of source code and the at least one child node ID (Aoki, e.g., FIG. 5, displaying a plurality of potential execution paths in the source code comprising parent and child nodes having IDs corresponding with those in the metadata file of FIG. 4 and the source code of FIG. 3).
Aoki in view of Kim and Boden does not more specifically teach recursively searching a file for parent node IDs associated with the child node IDs. However, Ohtsuka does teach: selecting at least one component of source code associated with the at least one child node ID and recursively searching the metadata file for parent node IDs associated with the at least one child node ID (Ohtsuka, e.g., ¶539, “As a result of the execution … forefront of the path searching moves to, of the nodes connected to the node data cV via the directed edges, a next node (or next nodes) that is likely to be a shortest path. The processing in FIG. 78 is recursively executed on the next node(s). As a result of the recursive execution of the processing … directed edges connected to the nodes at the forefront are traced back one after another, so that the shortest path is found …”) for the purpose of utilizing recursive searching for a path between an identified node and one or more additional nodes (Ohtsuka, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide for recursively searching a file for parent node IDs associated with the child node IDs because the disclosure of Ohtsuka shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide for recursively searching a file for parent node IDs associated with the child node IDs for the purpose of utilizing recursive searching for a path between an identified node and one or more additional nodes (Ohtsuka, Id.).

Regarding claim 8, the rejection of claim 7 is incorporated, and Aoki further teaches: wherein the at least one component of source code comprises a function, an array, a variable, or a combination thereof (Aoki, e.g., FIGs. 3 and 4, displaying several functions and variables in the .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of Beheshti-Zavareh et al., U.S. 2013/0028142 A1 (hereinafter referred to as “Beheshti-Zavareh”).

Regarding claim 9, the rejection of claim 1 is incorporated, but Aoki in view of Kim and Boden does not specifically teach calculating a weight of each node ID. However, Beheshti-Zavareh does teach: calculating a weight of each node ID (Beheshti-Zavareh, e.g., ¶54, “in determining the most resilient routing tree, the algorithm first assigns each node a weight based on the number of all its downstream nodes, also referred to as the node’s children …”) for the purpose of assigning a weight to each node comprising a number of downstream child nodes for each such node (Beheshti-Zavareh, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide for calculating a weight of each node ID because the disclosure of Beheshti-Zavareh shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide for calculating a weight of each node ID for the purpose of assigning a weight to each node comprising a number of downstream child nodes for each such node (Beheshti-Zavareh, Id.).

Regarding claim 10, the rejection of claim 9 is incorporated, and Beheshti-Zavareh further teaches: wherein calculating a weight comprises: summing the number of child IDs associated with a parent ID (Beheshti-Zavareh, e.g., ¶54, “in determining the most resilient routing tree, the algorithm first assigns each node a weight based on the number of all its downstream nodes, also referred to as the node’s children …”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of Gounares, Alexander G., U.S. 2014/0189651 A1 (hereinafter referred to as “Gounares”).

Regarding claim 23, the rejection of claim 1 is incorporated, but Aoki in view of Kim and Boden does not specifically teach that the animated sequence is played back after the source code file is executed. However, Gounares does teach: wherein the animated sequence is played back after the source code file is executed (Gounares, e.g., FIG. 9 and ¶¶178-189, describing an animation of code execution sequences; note in particular ¶178, “In other cases, embodiment 900 may be presented using stored or historical data that may be gathered during one time period and replayed at a later time period”) for the purpose of animating a replayed execution of an application (Gounares, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide that the animated sequence is played back after the source code file is executed because the disclosure of Gounares shows that it was known to those of ordinary skill in the Id.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of DeLine et al., U.S. 2012/0159452 A1 (hereinafter referred to as “DeLine”).

Regarding claim 24, the rejection of claim 1 is incorporated, but Aoki in view of Kim and Boden does not specifically teach that the visualization is displayed in a two-dimensional space. However, DeLine does teach: wherein the visualization is displayed in two-dimensional space (DeLine, e.g., FIGs. 2-5) for the purpose of providing a path visualization for an execution of an application (DeLine, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide that the visualization is displayed in a two-dimensional space because the disclosure of DeLine shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide that the visualization is displayed in a two-dimensional space for the purpose of providing a path visualization for an execution of an application (DeLine, Id.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of Serra et al., U.S. 6,226,787 B1 (hereinafter referred to as “Serra”).

Regarding claim 25, the rejection of claim 1 is incorporated, but Aoki in view of Kim and Boden does not specifically teach that the visualization is displayed in a three-dimensional space. However, Serra does teach: wherein the visualization is displayed in three-dimensional space (Serra, e.g., 9:18-35, “The default visualization of the computer program of interest is the two-dimensional graph of FIG. 8. Preferably, a block diagram visualization and a three-dimensional, self-adjusting representation of the computer program are available … three-dimensional representation may be selected by designating a ‘3D’ region …”) for the purpose of providing a variety of visualizations of an application (Serra, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide that the visualization is displayed in a three-dimensional space because the disclosure of Serra shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide that the visualization is displayed in a three-dimensional space for the purpose of providing a variety of visualizations of an application (Serra, Id.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kim and Boden, and in further view of Lundberg et al., U.S. 2013/0268260 A1 (hereinafter referred to as “Lundberg”).
Regarding claim 28, the rejection of claim 26 is incorporated, but Aoki in view of Kim and Boden does not specifically teach that the input being modulated is a slider. However, Lundberg does teach: wherein the input is a slider (Lundberg, e.g., ¶236, “Various optional sliders or other elements may be present to allow a user to easily ‘zoom in’ or ‘zoom out’ or otherwise ‘navigate the data’ …”) for the purpose of enabling a user to zoom in or zoom out on a visualization using a slider input (Lundberg, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for generating and editing a tree structure visualization of a program as taught by Aoki in view of Kim and Boden to provide that the input being modulated is a slider because the disclosure of Lundberg shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for generating a visualization of a program to provide that the input being modulated is a slider for the purpose of enabling a user to zoom in or zoom out on a visualization using a slider input (Lundberg, Id.).

Response to Arguments
In the Remarks, Applicant Argues: Amendment to the claims overcome the rejections under 35 U.S.C. 103. Cancellations of claims 11-20 render the rejections thereof and the interpretations under 35 U.S.C. 112 moot.

Examiner’s Response: In response to the amendments, Examiner additionally cites to Boden, and maintains the rejections under the new grounds set forth in full above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Amano et al., U.S. 2013/0111447 A1, teaches systems and methods for providing a GUI for supporting debugging including a plurality of visualizations.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Parsing”, Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Parsing on 8 May 2021